Citation Nr: 0830661	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to June 1946 
and from February 1951 to September 1952.  The veteran died 
in July 2006 at the age of 82.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran died in July 2006.  According to the original 
Certificate of Death, the immediate cause of death was listed 
as respiratory failure, due to, or consequence of, end stage 
lung disease.

2.  At the time of death, service connection had not been 
established for any service-connected disabilities.

3.  The veteran's lung disorder, diagnosed as pulmonary 
fibrosis, was attributed to in-service asbestosis exposure.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed to the veteran's death.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.102, 
3.159, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

In the present case, the appellant contends that the 
veteran's death was caused by his exposure to asbestos aboard 
naval vessels in the military.  As will be discussed below in 
more detail, the Board finds that the evidence of record 
supports the appellant's contentions.  

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

In addition, the Board will consider the guidance in 
VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement 
to service connection for asbestosis under these 
administrative protocols.  Subparagraph 7.21a(1) of the M21-1 
recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the larynx and pharynx.  Subparagraph 7.21a(3) 
points out that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  
 
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction.  Id.; see 
also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  It is a matter of 
historical record that the Navy continued to use asbestos 
until at least the early 1970s. 

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  

With these claims, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency and exposure information discussed above.  See 
M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service personnel records, including the veteran's DD-214s, 
confirmed that he served in the U.S. Navy aboard the USS 
Marias and the USS Nemasket.  Further, he was 20 years old 
when he entered onto active duty so it is reasonable to 
assume that he did not have occupational asbestosis exposure 
pre-service.  

Moreover, there is no evidence of record suggesting any post-
service exposure to asbestos.   Significantly, in an August 
2006 statement, D.C. S., M.D. briefly discussed the veteran's 
medical history, noting that his "only exposure to asbestos 
was in the service."  Additionally, his post-service 
employment history does not suggest obvious exposure to 
asbestos.  His DD-214 reflected that his main civilian 
occupation was a newspaper reporter, and his death 
certificate indicated that he was employed as a government 
analyst prior to his death.  Therefore, for purposes of this 
decision, the issue of exposure to asbestos during Naval 
service will be conceded.  

According to the death certificate, dated January 2006, the 
immediate cause of death was respiratory failure due to, or 
caused by, end-stage lung disease.  In determining whether 
the cause of death is related to service, the Board notes 
that the medical evidence clearly suggests a causal 
connection between the veteran's lung disease, which was 
diagnosed as pulmonary fibrosis in February 2006, and 
asbestos exposure.  Specifically, in August 2006, C. D. S., 
M.D. opined that the veteran's in-service asbestos exposure 
"more likely than not contributed to the lung disease that 
caused his death."  

Given the medical evidence of record relating the veteran's 
lung disease to in-service exposure to asbestos, the Board 
finds that a medical nexus has been established.  After 
carefully reviewing all the evidence on file, the Board finds 
no adequate basis to reject the competent medical evidence 
and medical opinions of record favorable to the veteran.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans 
v. West, 12 Vet. App. 22, 26 (1998).  

Accordingly, the Board resolves doubt in the appellant's 
favor and finds that the evidence supports service connection 
for the veteran's death.  38 U.S.C.A. 
§ 5107(b). The appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


